EXAMINER'S COMMENT
Drawings	
The drawings were received on 21 October 2019.  These drawings are accepted.

	Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding claim 16, the prior art of record does not disclose a catheter system for introducing an expandable heart valve stent into a body of a patient including a catheter tube having a flared section located between a proximal portion and a distal portion, the distal portion having a second outer diameter greater than a first outer diameter, a guiding tube having a distal end with a third outer diameter greater than the first outer diameter, the distal end of a guiding tube abutting the flared section of the catheter tube, the third outer diameter being substantially equal to the second outer diameter such that a substantially smooth transition is provided between the catheter tube and guiding tube, in combination with the other claimed elements.
Regarding claims 25 and 38, the prior art does not disclose or suggest a system for inserting an expandable heart valve stent including a catheter tip including a sleeve member disposed around a stent holder, the sleeve member having a tapered section wherein a proximal portion has a smaller outer diameter than a distal portion, a guiding tube is concentrically disposed around at least a portion of the proximal portion of the sleeve member, a distal end of the guiding tube abuts the tapered section proving a smooth transition between the sleeve member and guiding tube, in combination with the other claimed elements.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELIN C TANNER whose telephone number is (571)270-5202. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571)272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JOCELIN C TANNER/Primary Examiner, Art Unit 3771